Citation Nr: 1525108	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  11-07 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for anxiety disorder, not otherwise specified (NOS), with posttraumatic stress disorder (PTSD) and depressive symptoms.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Wife


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1969 to September 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The July 2010 rating decision granted service connection for PTSD, and assigned a 30 percent initial rating, effective from September 19, 2008.  A March 2011 rating decision assigned an earlier effective date of September 18, 2008, for the award of service connection.  A July 2012 rating decision recharacterized the service-connected psychiatric disability as anxiety disorder, NOS, with PTSD and depressive symptoms.  This case was previously remanded by the Board in May 2014.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in October 2012.  A transcript of that hearing has been associated with the record.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to a service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has indicated that the service-connected anxiety disorder, NOS, with PTSD and depressive symptoms adversely affects his social interactions at work, and has caused him to give up a supervisory position at work in favor of a nonsupervisory position.  The Veteran has also indicated that he continues to work for the United States Postal Service, a job he has held since 1980.  See, e.g., June 2014 VA examination report.  The Veteran has not argued, and the record does not otherwise reflect, that the disability renders him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised.

Following issuance of the most recent supplemental statement of the case, additional evidence was associated with the record.  In a statement dated February 2015, the Veteran, through his representative, waived initial consideration of the evidence by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board may proceed with appellate consideration.  See 38 C.F.R. § 20.1304(c) (2014).

On March 9, 2015, the undersigned granted the Veteran a 60-day extension of time in which to submit additional materials.  In a letter dated March 16, 2015, the Veteran, through his attorney, indicated that all available evidence had been submitted, and requested that the Board complete its adjudication of the claim.  Accordingly, the Board will proceed with appellate consideration at this time.


FINDING OF FACT

The Veteran's anxiety disorder, NOS, with PTSD and depressive symptoms is manifested by symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, but no higher, for anxiety disorder, NOS, with PTSD and depressive symptoms are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.4, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim for a higher initial rating for anxiety disorder, NOS, with PTSD and depressive symptoms arises from his disagreement with the initial rating assigned on the grant of service connection for those disabilities.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice is not required.  Furthermore, any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C.A. §§ 5104 and 7105 control as to any further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3) (2014).  Here, in March 2011 the RO provided the Veteran the required statement of the case, citing the applicable statutes and regulations and discussing the reasons and bases for not assigning a higher initial rating for the anxiety disorder, NOS, with PTSD and depressive symptoms.  Therefore, the Board finds VA has satisfied its duty to notify the Veteran.

The duty to assist the Veteran has also been satisfied in this case.  See 38 C.F.R. § 3.159(c)(4).  The Veteran's service treatment records, lay statements from the Veteran and his wife, private treatment records, and VA treatment records have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in November 2008, January 2011, May 2012, and June 2014 with regard to his anxiety disorder, NOS, with PTSD and depressive symptoms.  In addition, a VA addendum opinion was obtained from the May 2012 VA examiner in June 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners reviewed the claims file or took a detailed medical history from the Veteran that was consistent with the record; performed examinations of the Veteran including mental status examinations; considered the Veteran's reported symptomatology; and provided the medical information necessary to address the ratings criteria.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate.  In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected anxiety disorder, NOS, with PTSD and depressive symptoms since he was last examined.  See 38 C.F.R. § 3.327(a).

The Veteran was afforded a hearing before the undersigned VLJ in October 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his anxiety disorder, NOS, with PTSD and depressive symptoms.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative.  Furthermore, the undersigned VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As noted above in the Introduction, the Board remanded this case in May 2014.  The May 2014 Board remand directed the AOJ to contact the Veteran and ask that he identify the names and addresses of all medical providers of treatment for his service-connected psychiatric disability, and to schedule the Veteran for a VA examination to assess the nature and severity of his anxiety disorder, NOS, with PTSD and depressive symptoms.  The record shows that the Veteran was sent an adequate notification letter in June 2014, which included copies of VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs.  The Veteran returned a VA Form 21-4142 in June 2014, identifying one additional treatment source, and records from this identified source were obtained.  In addition, the Veteran was provided a VA examination in June 2014 for his anxiety disorder, NOS, with PTSD and depressive symptoms.  The examiner reviewed the claims file, considered the private treatment records, performed a mental status examination of the Veteran, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria.  Therefore, the Board finds that the VA examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In light of the above, the Board finds that the May 2014 remand directives were at least substantially completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The Veteran's anxiety disorder, NOS, with PTSD and depressive symptoms is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  The VA General Rating Formula for Mental Disorders reads in pertinent part: 

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

100 percent rating - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration will be given to all symptoms of the Veteran's anxiety disorder, NOS, with PTSD and depressive symptoms that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  38 C.F.R. § 4.125 (2014).

In evaluating the evidence, the Board will also consider the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  According to the pertinent sections of DSM-IV, a GAF score of 71 to 80 reflects no more than slight impairment in social or occupational functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty in social or occupational functioning, but generally good functioning, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social or occupational functioning.  A GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social or occupational functioning.

Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but need not discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In consideration of all the evidence of record, the Board finds that the Veteran's anxiety disorder, NOS, with PTSD and depressive symptoms warrants a disability rating of 50 percent, but no higher, for the entire rating period.  Although the Veteran did not exhibit all of the symptoms set forth as examples for a 50 percent rating, it is not required that all of the enumerated criteria be met for a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The record reveals that the Veteran had a normal mental status examination at an October 2008 VA mental health treatment visit.  Specifically, he presented as well-groomed with pleasant behavior and calm motor activity.  He was oriented, had normal cognition and memory, and appeared to be slightly above average in intellect.  Furthermore, his speech was fluent, his affect was appropriate to topic, and his mood was primarily euthymic.  The Veteran exhibited clear and coherent thought processes without suicidal or homicidal ideation and without perceptual distortion.  His judgment was intact, and his insight was good.  The Veteran reported current psychiatric symptoms of "free-floating anxiety," some combat-related dreams or nightmares, some irritability, and decreased enjoyment in activities.  The Veteran reported a 28-year work history as a mail carrier, and that during that time he had had no problems with his job.  The Veteran stated that he gets along with his wife "pretty well."  He further reported that he was quite active in his church, and participated with his wife and eight others in bible study.  In addition, he reported volunteering to facilitate therapy groups through his church.  The Veteran denied a number of symptoms, including general anxiety disorder, psychosis, and thought disorder.  On a PTSD scale examination, the Veteran reported some anger, restricted affect, and hypervigilance related to in-service stressors, but also reported the absence of any reexperiencing symptoms.  Based on examination of the Veteran, the VA clinician determined that the Veteran did not meet the criteria for any Axis I psychiatric diagnosis.  The clinician assigned the Veteran a GAF score of 78, indicating no more than slight impairment in social or occupational functioning.

The Veteran was provided a psychiatric VA examination in November 2008.  At the examination, the Veteran again reported a history of work as a mail carrier since 1980.  He reported that this job was "going well," and that the quality of his work performance was "excellent."  He reported no disciplinary actions with regard to his work performance.  He also reported that he gets along adequately with coworkers and supervisors.  He further reported that he had been married to his current wife for 16 years and that his relationship with his wife was "very good."  He also reported that he has a son, and that his relationship with his son was usually "pretty good," but at the time was somewhat conflictual.  He further reported a good relationship with his three stepchildren and three grandchildren, and that he found his relationship with his grandchildren to be a wonderful experience.  In terms of relationships outside of his family, the Veteran noted an "excellent support system" consisting of a small core group of men and a larger group of couples that are friends with the Veteran and his wife.

On examination at the November 2008 VA examination, the Veteran was noted as alert and oriented, neatly groomed, and with normal speech and eye contact.  His affect was neutral and appropriate, and he was very cooperative and pleasant.  The Veteran endorsed a usual mood described as "a low level of soberness," but also indicated the he did not feel he is depressed.  He denied depressive symptoms other than mild decrease in mood.  He also denied significant disruptions in sleep, appetite, and concentration, and feelings of hopelessness, helplessness, or worthlessness.  On the contrary, the Veteran indicated that he likes himself "very much" and has a positive outlook on his future.  He further denied suicidal ideations and any history of manic symptoms.  He also denied any significant temper, although he admitted that may become irritable or frustrated with perceived injustices.  He noted, however, that such feelings do not lead to outbursts or physical aggression.  The VA examiner noted that the Veteran met the A criterion for a PTSD diagnosis, but did not meet the B criterion, as he did not have reexperiencing symptoms of sufficient frequency or intensity.  The examiner also noted that the Veteran denied avoidance of external stimuli associated with the in-service stressors.  The Veteran further denied diminished interest or feelings of detachment from others, but did endorse emotional numbness much of time.  He also endorsed mild hypervigilance, and some difficulty sleeping.  The examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD or any other psychiatric disorder, and assigned the Veteran a GAF score of 77, indicating no more than slight impairment in social or occupational functioning.

The Veteran's wife submitted a statement in November 2008.  In the statement, she indicates that the Veteran often reacts to frustration with anger, disappointment, and criticism.  She further indicates that the Veteran is emotionally detached, guarded, and stoic.  He shows intense anger when discussing his in-service experiences, and has mentioned a "free-floating anxiety" in connection with triggered memories.

VA mental health treatment notes dated December 2008 document the Veteran's report of a recent conflict with his daughter-in-law, as well as his report of reexperiencing in-service events after listening to a podcast.  The Veteran was noted as "coping well" without need for any further follow-up.  His anxiety symptoms were described as "sub-clinical."

In March 2009, S. Kvale, Ph.D., LPC, NCC, provided a letter detailing the Veteran's psychiatric symptoms.  In the letter, Dr. Kvale indicates a treating relationship with the Veteran since 2004.  She notes that on a primary care PTSD screening evaluation, the Veteran had PTSD indicators of unwanted thoughts and nightmares about his in-service experiences; avoidant behavior; being constantly on guard and watchful with an exaggerated startle response; and feelings of emotional detachment from others, activities, and surroundings.  She further notes that on a self-evaluation of PTSD, the Veteran endorsed indicators of sleep problems; emotional detachment; inability to trust others and to be authentic with others; anger; and rage within toward "the enemy."

The Veteran's wife submitted another statement in June 2009.  In the statement, she reiterates that the Veteran is quick to react to conflict with anger, and that he has difficulty understanding and acknowledging his emotions.  She again describes the Veteran as guarded and stoic.  She further reports that the Veteran's flashbacks and memories have increased in frequency in recent years, and have resulted in very high anxiety.  She states that he is hypervigilant.  She describes the Veteran as emotionally detached.

In September 2009, K. Wahlquist, a masters-level counselor, provided a letter regarding the Veteran's psychiatric symptoms.  In the letter, Mr. Wahlquist indicates that he interviewed the Veteran earlier in September 2009.  Mr. Wahlquist asserts that the Veteran meets the diagnostic criteria for PTSD.  Specifically, he notes that the Veteran re-experiences in-service events through distressing recollections and numerous flashbacks.  He further notes that the Veteran has avoidant symptoms, is detached emotionally in relationships, has intense difficulty experiencing a normal range of emotion, and experiences symptoms of diminished interest in activities, increased arousal, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.

In May 2010, the Veteran underwent a psychological evaluation conducted by S. Antonello, Ph.D.  Dr. Antonello indicates that, in preparing the report, he had an opportunity to review materials from the Veteran's VA file.  At the examination, the Veteran presented as casually dressed and adequately groomed.  He had a positive attitude, and was cooperative throughout testing.  He had a neutral affect, and described his typical mood as a 5 on a 10-point scale, with occasional "free-floating anxiety," which the Veteran described as an unsettled feeling and difficulty achieving emotional highs.  The Veteran endorsed depressed feelings approximately 5 percent or 10 percent of the time, but denied feelings of hopelessness or helplessness, and indicated that he has a positive self-image.  He further denied panic symptoms and loss of pleasure in daily activities, and reported an above-average energy level.  However, he again reported difficulty sleeping and periods of irritability.  He endorsed distressing recollections of traumatic events, including occasional distressing dreams; re-experiencing of traumatic events; emotional detachment; restricted affect; exaggerated startle response; hypervigilance; and significant, but "overcontrolled" anger.  In terms of social relationships, the Veteran reported having six to eight friends with whom he can discuss personal matters.  In addition, he noted supportive relationships with his wife, son, and stepchildren.  He again reported a long work history as a mail carrier, and that he gets some satisfaction from his job.  He reported hobbies including hunting, fishing, writing, studying, traveling, and teaching.  Based on the evaluation, Dr. Antonello diagnosed the Veteran with PTSD with depressive and hysteroid features, and assigned the Veteran a GAF score of 60-70, indicating mild to moderate symptoms or mild to moderate difficulty in social or occupational functioning.

The Veteran was provided another psychiatric VA examination in January 2011.  At the examination, the Veteran reported that the previous week he had had a bout of depressed mood due to a perceived change in his relationship with his wife.  He indicated feelings of grief and sadness over this change, and reported that he was "out of it" for a few days and could not discuss his feelings with his wife.  He also reported being estranged from his son due to his son's behavior.  In addition, he again reported "free-floating anxiety."  However, he reported that in June 2010 he completed a graduate course certification in life coaching, that he had a good relationship with his three stepchildren, and that he enjoyed spending time with his grandchildren.  The Veteran indicated that he had six to eight good friends; that he participated in church activities, including speaking and teaching in a small group; that he had friends over for dinner a couple times per month; and that he would go out to dinner with friends monthly.  In terms of employment, the Veteran reported that he had not been promoted recently.  Although he had been made a supervisor in the past, he eventually asked to go back to his regular route as a mail carrier because he had difficulty managing the stress of overseeing other employees.  He also reported difficulties with irritability toward customers.

On mental status examination at the January 2011 VA examination, the Veteran presented as casually dressed with unremarkable psychomotor activity and speech, a cooperative attitude, a normal affect, normal thought content and process, and intact insight and judgement.  He was in an agitated mood.  He reported sleeping 5 to 6 hours most nights.  The Veteran denied obsessive or ritual behavior, panic attacks, homicidal and suicidal thoughts, and episodes of violence.  He was noted as having slight difficulties with traveling and moderate difficulty with driving, but otherwise normal abilities with regard to activities of daily living.  Upon examination, he was found to have normal remote, recent, and immediate memory.  In terms of specific mental symptoms, the Veteran endorsed recurrent and intrusive distressing recollection of in-service stressors, and intense psychological distress and physiological reactivity upon exposure to cues symbolizing or resembling an aspect of the in-service stressors.  He further reported markedly diminished interest in significant activities, feelings of detachment, restricted range of affect, irritability or outbursts of anger, and exaggerated startle response.  He endorsed a range of emotion, such as sadness, anger, and anxiety.  He indicated that he sometimes avoids discussing his in-service experience, but mostly only avoids watching movies.  Based on the examination, the VA examiner diagnosed the Veteran with anxiety disorder with subthreshold PTSD, and assigned a GAF score of 75, indicating no more than slight impairment in social or occupational functioning.  The examiner noted that, since the Veteran's last VA examination, he had begun experiencing changes in his performance in employment and family role functioning.  The examiner opined that the Veteran has occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.

In February 2011, the Veteran and his wife testified at a hearing before a decision review officer at an RO.  At the hearing, the Veteran testified that he had been employed by the Postal Service in 1980.  He further testified that in 2000 or 2001 he was promoted to a supervisory position, but remained in that position only about six months before voluntarily returning to his mail route because he no longer wanted to manage other workers.  He further reported having "low-grade conflicts" with his supervisors, but that he was generally able to get along with coworkers because he kept his interaction with them on a cursory level and did not socialize with them outside of work.  He also testified that he has a general distrust of strangers and has a difficult time establishing relationships with others.  He indicated a proclivity toward self-isolation rather than reaching out to acquaintances.  In terms of family relationships, he reported being estranged from his son and a nephew, but having "pretty good" relationship with other family members.  Over the years, his relationship with his son has deteriorated, and that he does not take the initiative in maintaining relationships.  The Veteran testified that he has difficulty staying asleep due to his psychiatric symptoms.  The Veteran and his wife testified that he tends to minimize his psychiatric symptoms, particularly when interacting with healthcare providers.

At the hearing, the Veteran's wife testified that the Veteran is "flat-lined" in his demeanor, and gets frustrated, defensive, and argumentative to the point where it affects his relationships, including their marriage.  She further testified that, during the period when the Veteran was in a supervisory position at work, he "would be absolutely wound up," and full of stress.  During that period, he would become angry and frustrated with the workers and his job.  She testified that, since leaving the supervisory position, the Veteran continues to express frustration with supervisors and other employees.  She further testified that his relationships with other family members are "very superficial," and that the Veteran is emotionally detached.  She indicated that the Veteran does not reach out to others to establish relationships.

The Veteran was provided another psychiatric VA examination in May 2012.  At the examination, the Veteran reported that he feels detached from his wife, but did not state that the marital relationship is greatly conflicted or tense.  He reported that he is estranged from his son, but that his relationship with his step children is "very good," and that he is on good terms with his brother and sister.  He reported no close friendships, but did report some acquaintances.  He indicated that in his leisure time he works on his house and gives presentations on religious studies at churches and other venues.  In terms of employment, the Veteran again reported working for the United States Postal Service since 1980.  He stated that his work performance was "fine."  He again reported having had a supervisory position at one point, but that he "had difficulties with people who weren't willing to pull their own weight."

On mental status examination at the May 2012 VA examination, the Veteran was observed as unshaven, yet adequately groomed.  He was alert and well oriented with a stable and relaxed affect.  His speech and thought processes were logical and coherent.  He reported that his typical mood is flat, "more on the somber side," and rarely happy or joyful.  The Veteran denied feelings of hopelessness or suicidal ideation, and denied panic attacks.  However, he endorsed irritability in his marital relationship and occasionally with customers on his postal route.  He reported occasionally forgetting recent conversations, though his memory for repetitive tasks was good.  The Veteran had difficulty performing serial sevens, but was able to spell "world" both forward and backward and was able to interpret a common proverb correctly.  In terms of PTSD symptoms, the VA examiner noted recurrent and distressing recollections of stressors, markedly diminished interest in significant activities, feelings of detachment or estrangement from others, and restricted range of affect.  The examiner also noted difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, depressed mood, occasional anxiety, and mild memory loss.  The VA examiner diagnosed the Veteran with anxiety disorder, NOS, with PTSD and depressive symptoms, and assigned a GAF score of 70, indicating some mild symptoms or some difficulty in social or occupational functioning, with some meaningful interpersonal relationships.  The examiner opined that the Veteran has occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.

In June 2012, the May 2012 VA examiner was asked to provide an addendum opinion as to whether the examiner's diagnosis for anxiety disorder, NOS, with PTSD and depressive symptoms was a new diagnosis, a progression of the Veteran's prior diagnosis for PTSD, a correction of an error in the prior diagnosis, or a diagnosis for a new and separate condition.  The VA examiner indicated that it was a new diagnosis representing a progression of the prior diagnosis for PTSD.

In September 2012, A. Frederickson, Psy.D., LP, provided a letter regarding the Veteran's psychiatric treatment and symptoms.  In the letter, Dr. Frederickson indicates that she had met with the Veteran a total of eight times since July 2012.  She notes that, in their meetings, the Veteran endorsed daily symptoms of lack of interest or pleasure in doing things, anxiety, irritability, difficulty sleeping.  In addition, the Veteran reported that on more than half of the days he felt down, depressed, or hopeless, and was unable to control his worrying.  The Veteran also reported less frequent symptoms, including poor appetite or overeating, excessive worrying, and difficulty relaxing.  The Veteran endorsed "a little" lack of interest in work or leisure activities; a "moderate" amount of upsetting memories, anxiety upon being reminded of upsetting past events, avoidance, and difficulty feeling close to others; and "a lot" of flashbacks, difficulty sleeping, anger, and feeling emotionally numb.  Dr. Frederickson noted that, during his most recent session, the Veteran disagreed with the statement, "I am able to accomplish the things I want," but agreed with the statement, "I feel good about myself . . . I can deal with my problems," and strongly agreed with the statement "I have friends or family that I can count on for help."  In addition, the Veteran denied inability to work or having to cut back on work due to his PTSD symptoms.  Dr. Frederickson further noted that she did not recall the Veteran ever reporting significant difficulties with completing work-related tasks, with his personal relationships, or with impaired judgment.

The record contains treatment records from Dr. Frederickson dated from July 2012 through January 2013.  The records are generally supportive of Dr. Frederickson's statements in her September 2012 letter, and indicate that the Veteran's symptomatology remained relatively unchanged through January 2013.  However, although Dr. Frederickson noted in her September 2012 letter that she did not recall the Veteran ever reporting significant difficulties with personal relationships, the treatment records reflect that the Veteran did report being estranged from his son, having marital difficulties, and having only an "amiable" relationship with his siblings, consistent with other evidence of record.  The records reflect a diagnosis for chronic PTSD.  They also indicate that, during that period, the Veteran was assigned GAF scores ranging from 60 to 70.  As noted above, a GAF score of 60 indicates moderate symptoms or moderate difficulty in social or occupational functioning.  A GAF score of 61 to 70 indicates mild symptoms or some difficulty in social or occupational functioning, with some meaningful interpersonal relationships.  In addition, during this period, the Veteran's GAF scores had an upward trend, with his highest score of 70 being record at the last session of record in January 2013.

In October 2012, the Veteran and his wife testified at a hearing before the undersigned VLJ.  At the hearing, the Veteran reported psychiatric symptoms of disturbing and upsetting dreams, constant loss of hope, loss of joy, emotional detachment, feeling overwhelmed, and lack of intimacy in his marital relationship.  He also reported hypervigilance and feelings of rage toward other drivers while driving.  He indicated that he was still employed by the United States Postal Service, but had recently been involved in conflicts with postal customers.  Specifically, the Veteran reported that, when a customer challenges the postal system, he takes the challenge personally and responds in an emotionally charged manner.  On occasion, these conflicts necessitate intervention from the postal inspectors.  The Veteran also reported difficulty following multiple-step instructions at work for tasks outside of his ordinary routine, and occasional conflicts with coworkers.  The Veteran testified, however, that these situations have not resulted in adverse personnel actions.  The Veteran also testified that he has not taken leave due to his PTSD symptoms, although he feels he probably should have.  In terms of social activities, the Veteran reported involvement with church and getting together with four other couples approximately once per month for social gatherings.  In her testimony, the Veteran's wife generally supported the Veteran's assertions, and further indicated that the Veteran has shown emotional detachment and difficulty with anger throughout their marriage.  She also testified that she has witnessed the Veteran experience panic and anxiety symptoms upon recalling in-service events.

VA treatment records dated June 2014 through August 2014 include notes for a psychotherapy initial evaluation.  During the evaluation, the Veteran voiced primary concerns with memory problems, poor sleep, intrusive thoughts and memories, nightmares, and irritability.  The Veteran reported a "very positive" marriage, but again indicated estrangement from his son.  The Veteran was diagnosed with PTSD and anxiety disorder, and was scheduled for further psychiatric treatment.

The VA treatment records also include psychotherapy notes dated July 2014 through August 2014.  During that time, the Veteran was noted as having moderate to "quite a bit" of symptoms under diagnostic criterion B, C, and D for PTSD, which relate to intrusive recollections, avoidant symptoms, and hyperarousal symptoms, respectively.  Under diagnostic criteria E, which relates to frequency or duration of symptoms, the Veteran was rated as "predominantly extremely or 4" on symptoms of hyperarousal and anxiety.  The Veteran participated actively in cognitive processing therapy.

In June 2014, the Veteran was also seen at a VA facility for complaints of cognitive difficulties, including memory problems, problems with finding words, and difficulty learning new information.  The Veteran reported enjoying going to the movies and watching television.  He also indicated that he and his wife have a hobby farm for boarding horses, and run a retreat for people having issues with anxiety and depression.  The treatment records state that he and his wife "cater to a lot of guests and friends, and he enjoys playing games."  On mental status examination, the Veteran presented as pleasant and alert to four spheres with a bright affect.  He was cooperative and maintained excellent eye contact.  His long-term memory was "very good" but his short-term memory showed slight variation.  The Veteran had a positive depression screening.  He indicated that he would rather stay at home than do new things.  The Veteran was assessed with mild memory loss, and recommended for further evaluation regarding mood disorder.

The Veteran was provided a psychiatric VA examination in June 2014.  At the examination, the Veteran reported that his relationship with his wife is "pretty strong."  He reported that he is estranged from his son, but sees his stepchildren often.  He further reported that he and his wife get together with four other couples once per month for bible study and social gatherings, and that he attends church every week.  He again indicated that he has worked for the United States Postal Service since 1980.  On mental status examination, the Veteran presented as alert and oriented to three spheres.  His eye contact was within normal limits.  Although his responses were slow at times, his speech was otherwise normal, and he interacted in a logical, coherent, and cooperative fashion.  His mood was mildly constricted.  The Veteran endorsed mood fluctuations, and indicated that he feels anxious, irritable, disengaged, and detached, and that he has periodic feelings of hopelessness.  The examiner indicated that the Veteran has psychiatric symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, and feelings of guilt or worthlessness.  The examiner diagnosed the Veteran with "other specified trauma- and stressor-related disorder, with depressive symptoms" and opined that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The Veteran's wife submitted a statement in August 2014.  In the statement, she again indicates that the Veteran has difficulty getting along with family, coworkers, and supervisors.  She states that he exhibits anger and depressed mood, is withdrawn, and has difficulty in understanding complex instructions and, at times, even simple instructions.  She also states that the Veteran is often impatient or intolerant, and has limited ability to verbalize his feelings.  She notes that the Veteran is principled and holds firm to his beliefs, and suggests that this is the reason for his continued estrangement with his son and nephew.  She states that the Veteran has allowed friendships to fade away over the years.  She also reveals that the Veteran lacks follow-through in that he does not finish projects he begins.  She also indicates that he will agree to do something, but then never do it.  He has also refused to seek treatment for various physical health issues, including missing and broken teeth and fungus of the toenails.

In consideration of the evidence of record as a whole, the Board finds that, for the entire rating period, the Veteran's anxiety disorder, NOS, with PTSD and depressive symptoms has resulted in manifestations most closely approximating symptoms productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  For example, the records show that the Veteran often exhibits flattened affect with depressed mood.  The Veteran's wife has reported that the Veteran experiences panic attacks when recalling in-service events, and that he lacks motivation to maintain personal relationships and seek treatment for physical health issues.  Furthermore, the Veteran has shown impaired judgment in his interactions with others, as the evidence, including the Veteran's testimony at the February 2011 RO hearing and the October 2012 Board hearing, indicates that he is quick to react with anger to conflict with family members, coworkers, and even strangers.  In addition, the Veteran has consistently reported throughout the rating period that he experiences sleep disturbances and that he tends to isolate himself.  Although, the record shows that the Veteran has maintained relationships with his wife, some of his stepchildren, some of his grandchildren, and a small group of friends, it also shows that the Veteran has remained estranged from his son and nephew for several years, and that he does not seek out or maintain new relationships.  The record therefore also shows that the Veteran has difficulty in establishing and maintaining effective relationships.  The record, including the Veteran's wife's lay statements, further demonstrate impairment of both short- and long-term memory, as demonstrated by his lack of follow-through on tasks he begins.

The record also shows, however, that the Veteran was independent in self-care during the entire rating period, and that he presented as fully alert and oriented at all times.  At no time did the Veteran report suicidal or homicidal thoughts.  The Veteran's wife has reported some verbal and physical aggression during arguments, but the record does not show that the Veteran was ever a danger to himself or others.  In view of the evidence as a whole, the Board concludes that the Veteran's anxiety disorder, NOS, with PTSD and depressive symptoms most closely approximates the severity contemplated by the 50 percent rating criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

The Board acknowledges that the January 2008 VA examiner opined that the Veteran's anxiety disorder, NOS, with PTSD and depressive symptoms would result in no more than slight impairment in social or occupational functioning.  In addition, the January 2011, May 2012, and June 2014 VA examiners all opined that the Veteran's anxiety disorder, NOS, with PTSD and depressive symptoms is productive of functional impairment comparable to occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.  Thus, the VA examiners' opinions all suggest symptomatology more closely approximating the severity contemplated by rating criteria for ratings less than 50 percent.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

The credibility and weight to be attached to medical opinions and other competent evidence are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board notes that the Veteran is competent to describe symptoms he has experienced, and that the Veteran's wife is competent to describe symptoms she has observed, as doing so requires only personal knowledge of facts readily observable through the senses. See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds that the Veteran and his wife are credible in their reports of his psychiatric symptomatology as their statements are consistent with the contemporaneous treatment records and there is nothing in the record to impugn their credibility.  The Board concludes that the VA examiners' opinions are at odds with the other competent evidence of record, to include the lay statements from the Veteran and his wife, and the private and VA treatment records.  As noted above, the competent and credible evidence of record demonstrates that the Veteran's anxiety disorder, NOS, with PTSD and depressive symptoms manifests in ways that are not fully reflected in the VA examination reports and that are most consistent with the 50 percent rating criteria.  Accordingly, the Board finds that the VA examiners' opinions are outweighed by the more specific discussions of the Veteran's symptomatology found elsewhere in the record, to include the competent and credible lay evidence.  The Board notes, however, that the VA examiners' opinions are consistent with the record insofar as the record does not show that the Veteran's anxiety disorder, NOS, with PTSD and depressive symptoms warranted a rating in excess of 50 percent at any time during the rating period.

The Board further finds that the Veteran is not entitled to a 70 percent rating for his anxiety disorder, NOS, with PTSD and depressive symptoms at any time during the rating period.  The Veteran's anxiety disorder, NOS, with PTSD and depressive symptoms has not manifested in symptoms productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As examples, the evidence does not demonstrate suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or difficulty in adapting to stressful circumstances.  The Board recognizes that the competent and credible lay evidence of record demonstrates that the Veteran at times has shown unprovoked irritability, which is one of the examples listed under the 70-percent rating criteria.  However, the record is absent for any evidence that the Veteran's unprovoked irritability has been accompanied by periods of violence, which is also part of the example listed under the 70-percent rating criteria.  The Board also recognizes that the record demonstrates that the Veteran has refused to seek medical attention for physical health issues and that he has difficulty establishing and maintaining effective work and social relationships.  However, the Veteran's symptoms do not approach the severity contemplated by the 70-percent rating criteria.  The examples listed in the 70-percent rating criteria include "neglect of personal appearance and hygiene" and "inability to establish and maintain effective relationships."  Throughout the medical record, the Veteran is noted as being appropriate, though at times casual, in his appearance.  On mental status examination he was at all times alert, fully oriented, and cooperative.  He has consistently reported having a good relationship with his wife and other family members, as well as a small group of friends.  Therefore, although the Veteran may have in some ways neglected his physical health and his personal relationships, he has not neglected his personal appearance or hygiene to the point where such neglect was noted on examination, and he has not shown an inability to establish and maintain effective work and social relationships.

The Board notes that the record contains no instances in which the Veteran was assigned a GAF score in the 41 to 50 range, which would have signified serious, as opposed to mild or moderate, symptoms.  Furthermore, the record shows that, during the pendency of the appeal, the Veteran successfully completed graduate-level courses, ran a hobby farm, and facilitated therapy groups.  The record shows that, overall, the Veteran has demonstrated a level of functional impairment that most closely approximates the 50-percent rating criteria for the entire rating period.  Therefore, a rating of 70 percent for the anxiety disorder, NOS, with PTSD and depressive symptoms was not warranted at any time during the rating period.  See 38 C.F.R. § 4.7.

The Board also finds that the Veteran is not entitled to a 100 percent rating for his anxiety disorder, NOS, with PTSD and depressive symptoms at any time during the rating period.  The Veteran's anxiety disorder, NOS, with PTSD and depressive symptoms has not manifested in symptoms productive of functional impairment comparable to total occupational and social impairment.  As examples, the evidence does not demonstrate gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  Rather, the evidence shows that the Veteran has maintained relationships with his wife, some family members, and a small group of friends.  It also shows that the Veteran has been employed by the same employer since 1980.  Furthermore, the record shows that, although the Veteran's anxiety disorder, NOS, with PTSD and depressive symptoms may have prevented him from forming close relationships with his coworkers and from advancing in the workplace, it has not led to adverse personnel actions.  Thus, the record does not show total occupational and social impairment.  The Veteran was socially appropriate and fully oriented at all healthcare visits and VA examinations, and at both his VA hearings.  Thus, the Board concludes that, overall, the Veteran's demonstrated functional impairment most closely approximate the 50-percent rating criteria for the entire rating period, and a 100 percent rating for the anxiety disorder, NOS, with PTSD and depressive symptoms was not warranted at any time during the rating period.  See 38 C.F.R. § 4.7.

The Board recognizes that the Veteran was assigned GAF scores ranging from 60 to 78.  Thus, the Veteran's GAF scores suggest symptoms and social or occupational functioning ranging from only slight to moderate.  The Board notes that a GAF score is only one component of a Veteran's disability picture.   To the extent that the Veteran's GAF scores suggest a level of impairment more comparable to the severity contemplated by ratings less than 50 percent, the Board assigns greater probative value to the competent medical and lay evidence of record, which noted the Veteran's reported symptoms.  As explained in detail above, the overall record, including the Veteran's reported symptoms, is most consistent with an initial disability rating of 50 percent, but no higher.

To the extent that the Veteran contends that he is entitled to a rating in excess of 50 percent for anxiety disorder, NOS, with PTSD and depressive symptoms, the Board again notes that he is competent to report his symptoms, as doing so requires only personal knowledge.  See Layno, 6 Vet. App. at 469.  The Veteran is also credible in his belief that he is entitled to a higher rating.  However, the Board concludes that the overall evidence of record is more probative on the matter.  As discussed above, the overall evidence of records demonstrates that, although the Veteran may exhibit some symptoms comparable to the examples listed under the rating criteria for a 70 percent rating under Diagnostic Code 9411, the Veteran's overall disability picture did not more nearly approximate the criteria required for a 70 percent or 100 percent rating at any time during the rating period.  Therefore, a 50 percent initial rating, and no higher, is warranted for the entire rating period.  See 38 C.F.R. § 4.7.

In light of the above, the Board finds that an initial disability rating of 50 percent, but no higher, is warranted for the Veteran's anxiety disorder, NOS, with PTSD and depressive symptoms during the entire rating period.  Thus, staged ratings are not appropriate.  See Fenderson, 12 Vet. App. at 126-27.  With respect to the claim for entitlement to an initial disability rating in excess of 50 percent, the preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule is therefore not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extraschedular Consideration

The Board has considered referral for extraschedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular rating for the service-connected anxiety disorder, NOS, with PTSD and depressive symptoms is inadequate.  The Veteran did not claim that his disability is exceptional or unusual.  He simply requested a higher rating.  The rating criteria allow for a higher disability rating, but, as detailed above, the Veteran's symptomatology has not been shown to be productive of the level of functional impairment warranted for a higher schedular rating of either 70 percent or 100 percent rating.  See 38 C.F.R. § 4.130.  Furthermore, the criteria in 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, refer to symptoms "such as" those specifically listed.  Therefore, the Board must address and consider symptoms other than those specifically listed, as well as the Veteran's overall level of impairment.  See, e.g., Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16. Vet. App. 436, 442 (2002).  Thus, any psychiatric symptom that is not specifically listed in the criteria is still contemplated by the criteria, and has been considered by the Board in determining the Veteran's schedular rating.  Accordingly, the rating criteria are adequate and contemplate the symptomatology for the Veteran's anxiety disorder, NOS, with PTSD and depressive symptoms, and referral for extraschedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial disability rating of 50 percent, but no higher, for anxiety disorder, NOS, with PTSD and depressive symptoms is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


